               IN THE UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                           Case No.: 21-42617-mar
LLC,                                                 Chapter 11

         Debtor.                                     Hon. Mark A. Randon


  ORDER GRANTING EXTENSION OF TIME FOR ONLY LEVEL ONE
     BANK TO FILE A RESPONSE TO CONFIRMATION OF THE
           DEBTOR’S PLAN OF REORGANIZATION

         THIS MATTER came before the Court on the stipulation of the Debtor and

Level One Bank, by and through their counsel, for an extension of time for only

Level One Bank to file an Objection to Confirmation of the Debtor’s Plan of

Reorganization. The Court being fully advised in the premises.

         IT IS ORDERED that the deadline for only Level One Bank to file an

Objection to Confirmation of the Debtor’s Plan of Reorganization [Docket No. 100]

is extended from July 19, 2021 to and including July 26, 2021.


Signed on July 12, 2021




 21-42617-mar      Doc 104   Filed 07/12/21   Entered 07/12/21 12:47:02   Page 1 of 1
